Citation Nr: 0124241	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  94-22 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right hydrocele and atrophy of the testis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran had active service from April 1953 to March 1955.

Service connection for a right hydrocele and atrophy of the 
testis was denied by a December 1992 decision by the Board of 
Veterans' Appeals (Board).  In September 1993, the veteran 
applied to reopen the claim.  This appeal arises from an 
October 1993 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which 
determined that the December 1992 Board decision was final 
and that new and material evidence had not been submitted.  
This case was previously remanded in November 1996 for 
further development, to include securing records from the 
Social Security Administration (SSA).  The Board declined to 
reopen the claim in a July 1999 decision.  

The veteran subsequently appealed this decision to the Court 
of Appeals for Veterans Claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA) of 2000.  106 P.L. 475, 114 Stat. 2096 (2000).  Among 
other things, the provisions of the VCAA eliminate the 
concept of a well grounded claim and redefine VA's duty to 
assist and provide notice to a claimant.  See VCAA, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
February 2001, the Court vacated the Board's July 1999 
decision pursuant to the Secretary's unopposed joint motion 
for remand requesting reconsideration of the claim under the 
revised laws.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991) (where the law or regulation changes during an appeal, 
VA must consider both the old and the new versions and apply 
the version most favorable to the claimant).



FINDINGS OF FACT

1.  Service connection for a right hydrocele and atrophy of 
the testis was denied by the Board in December 1992.

2.  Evidence added to the record since December 1992 
concerning the issue of service connection for a right 
hydrocele and atrophy of the testis is cumulative and 
redundant, is not relevant and probative, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the December 1992 Board decision 
denying service connection for a right hydrocele and atrophy 
of the testis is not new and material; therefore, the claim 
is not reopened. 38 U.S.C.A. §§ 5107, 5108, 7104 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.156(a) (2000); 66 Fed. Reg. 45620-
45632 (Aug. 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to assist and provide notice

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  In pertinent part, this law redefines 
VA's notice and duty to assist requirements.  See 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2000).  VA has 
recently enacted regulations to implement the provisions of 
the VCAA.  66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326)).  
Some of these changes in law are potentially applicable to 
the claim on appeal.  See  Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA and 
its implementing regulations.  By virtue of a Statement of 
the Case (SOC), a Board remand order dated in November 1996 
and the Board's recently vacated July 1999 decision, the 
veteran has been provided ample notice of the Reasons and 
Bases in denying his claim.  He has been advised to submit 
any lay, medical or other evidence which may support his 
claim either directly or by returning authorization forms 
provided by the RO.  Furthermore, he was advised in November 
1996 that he may submit alternate forms of evidence to 
supplant his service medical records (SMR's) which have been 
presumed destroyed in the 1973 fire at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri.  See 66 Fed. 
Reg. at 45631 (to be codified at 38 C.F.R. § 3.159(c)(2)).

In this case, the veteran has testified before the RO and 
presented argument in support of his claim.  He has also 
submitted a lay statement and private medical records.  In 
August 2001, he advised the Board's Litigation Support 
Division that he had no additional argument or evidence to 
submit in support of his claim and expressed his desire that 
his claim proceed for a Board decision.  He previously 
advised the Court in his July 2000 informal brief that VA had 
obtained all relevant documents.  The Board notes that, 
during his March 1994 appearance before the RO, he testified 
that a VA physician had attributed his testicular atrophy to 
his claimed hydrocele surgery in service.  See generally 
Sutton v. Brown, 9 Vet. App. 553, 570 (1996) (a claimant must 
be advised of his right to submit a doctor statement which 
may support his claim).  His representative has also 
requested VA to provide opinion as to whether he manifests 
testicular atrophy secondary to scrotal surgery.  As 
addressed below, VA has no duty to advise him of his right to 
either obtain his doctor opinion or seek VA opinion as the 
evidence fails to show that he incurred a hydrocele during 
service.  Thus, the claimed evidence would not be relevant to 
his claim.  See Brewer v. West, 11 Vet. App. 228, 236 (1998) 
(there is no duty to obtain evidence which is not relevant to 
a claim).  See 66 Fed. Reg. at 45631 (to be codified at 
38 C.F.R. § 3.159(c)(2)) (VA has no duty to provide a medical 
examination or obtain medical opinion until a final decision 
is reopened with new and material evidence).

In this case, the RO has determined that the veteran's SMR's 
are presumed destroyed.  The RO has made alternative attempts 
with the NPRC to reconstruct his physical examinations, 
obtain Surgeon General Office abstracts and obtain records 
directly from the base hospital in Fort Knox, Kentucky, but 
no such records are available.  As indicated above, the RO 
notified the veteran of the unavailability of his SMR's and 
his right to submit alternative evidence.  See 38 U.S.C.A. 
§ 5107A(b)(3) (West Supp. 2001).  There is no additional 
evidence development indicated in this new and material 
claim.  See generally Ivey v. Derwinsky, 2 Vet. App. 320, 323 
(1992); 66 Fed. Reg. at 45628 (VA will provide limited 
assistance to claimants attempting to reopen final decisions 
by requesting reasonably identified existing records).

Based upon the above, the Board finds that no reasonable 
possibility exists that any further assistance would aid the 
veteran in substantiating his claim.  In this respect, RO 
assistance pursuant to the implementing regulations to the 
VCAA has been fully satisfied, proper notice has been issued 
and the veteran has expressed his desire that the Board 
proceed with his appeal.  A remand for RO consideration of 
these new regulations would only serve to impose additional 
burdens on VA with no benefit flowing to the veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540 (1991); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  As such, the Board finds that 
no prejudice accrues to the veteran in proceeding to the 
merits of his claim at this time.   See Bernard v. Brown, 
4 Vet. App. 384 (1993) (the Board must consider whether a 
claimant will be prejudiced by addressing a question that has 
not been addressed by the RO).

II.  Factual background

The Board notes that most of the veteran's service medical 
records are not available despite several searches by the RO, 
and were presumably lost in the 1973 fire at the NPRC.

Evidence that was of record at the time of the Board's 
decision in 1992 included the veteran's claim that he 
underwent right hydrocele surgery at Fort Knox Hospital in 
May of 1993.  He reported that his right testicle 
subsequently atrophied and interfered with his sex life.  He 
stated that a doctor informed him that his testicular atrophy 
was caused by his hydrocele surgery.

A May 1953 service record indicated that the veteran took 
seven days of sick leave.  Another record dated in May 1953 
from the U.S. Army Hospital at Ft. Knox, Kentucky, noted that 
he was taking seven days of sick leave after being in the 
hospital.

An April 1990 letter by James C. Montgomery, D.C. recorded 
the veteran's history of incurring an occupational injury to 
the area of the right femur bone, thigh, hip and pelvic 
region.  His subjective complaints included severe right leg 
and hip pain, right low back pain, leg numbness and burning, 
severe hematoma on the right inner thigh, headaches and mid 
back spasms.  He was given diagnoses of lumbar intervertebral 
disc syndrome, disorders of the lumbosacral or sacroiliac 
joint, intercostal/thoracic neuritis and cervicocranial 
syndrome.

A March 1990 VA examination recorded the veteran's history of 
right hydrocele surgery in 1953 with gradual right testis 
atrophy.  His physical examination revealed complete atrophy 
of the right testis.  He was given a diagnosis of atrophy of 
the right testis.

By a decision in December 1992, the Board denied service 
connection for right testicular atrophy with a right 
hydrocele on the basis that "right testicular atrophy with 
right hydrocele was not shown to have been incurred in 
service."

Evidence added to the record since December 1992 includes the 
veteran's statements of record and testimony from a personal 
hearing held at the RO in March 1994.  He claims to have 
developed a hydrocele due to the physical strain of obstacle 
course training in service.  The hydrocele caused pain and 
swelling which eventually required surgery at Fort Knox 
Station Hospital.  He recalls being placed on light duty with 
the subsequent development of atrophy in his testicle.  He 
noticed that this had an effect on his sex life within one 
year of his surgery.  He argues that the sick call report of 
record proves that his hydrocele reduction surgery was 
performed in service.  He also argues that his military 
doctor intentionally failed to record his right hydrocele 
surgery on his sick call report as the doctor realized that 
the surgery had been "Messed Up."  He indicates that a VA 
doctor informed him that his testicular atrophy was caused by 
his hydrocele surgery.

In December 1996, the RO received a letter signed by [redacted] 
[redacted] in support of the veteran's contentions that he 
underwent an operation on his right testicle in May 1953 at 
Fort Knox, Kentucky.

Received in April 1997 were records from the Social Security 
Administration, which were essentially concerned with 
unrelated conditions.  Included with these records was a 
medical record from Leslie S. Pierce, M.D., dated in April 
1989, wherein it was noted that the veteran had normal male 
genitalia.

A private medical record signed by Paul Dascani, M.D. dated 
in November 1998 and received in December 1998, stated that 
no right testicle was found on palpation. The diagnosis given 
was absence of the right testicle.

III.  Analysis

In a decision dated in December 1992, the Board denied on the 
merits a claim for service connection for a right hydrocele 
and atrophy of the testis.  That decision is final.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100(a) 
(2000).  As a general rule, once a claim has been disallowed, 
that claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).  However, if the claimant 
can thereafter present new and material evidence, then the 
claim shall be reopened and the former disposition of the 
claim shall be reviewed.  38 U.S.C.A. § 5108 (West 1991).

The RO has determined that new and material evidence has not 
been presented to reopen the claim.  In the most recent 
Supplemental Statement of the Case dated in January 1999, the 
RO reviewed the case under the standard that, "[t]o justify 
reopening a claim on the basis of new and material evidence, 
there must be a reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both old and 
new, would change the outcome."  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  This standard, which was judicially 
created by the Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals), was 
subsequently invalidated by the United States Court of 
Appeals for the Federal Circuit in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Board notes that the RO has 
recently enacted a new standard for reopening new and 
material claims, but these changes only apply to claims filed 
on or after August 29, 2001.  See 66 Fed. Reg. at 45629.

In Hodge, the Federal Circuit Court of Appeals adopted the 
standard for reopening promulgated by VA at 38 C.F.R. 
§ 3.156(a).  Under these provisions, new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Under case law, evidence is 
presumed credible for the purposes of reopening unless it is 
inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 
220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The evidence relied upon in reopening the claim must be both 
new and material.  Smith v. West, 12 Vet. App. 312 (1999).

Within the VA regulatory system, the Board is the sole 
arbiter of decisions concerning its jurisdiction, see 
38 C.F.R. § 20.101(c) (1999), and has the obligation to make 
an independent determination of its jurisdiction irregardless 
of jurisdictional findings made by the RO.  Rowell v. 
Principi, 4 Vet. App. 9, 15 (1993); Barnett v. Brown, 8 Vet. 
App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 

1996).  As the RO's jurisdictional findings are not binding 
on the Board, the Board finds that no prejudice accrues to 
the veteran by adjudicating this case without prior RO review 
under the currently valid new and material standard.  See 
Bernard, 4 Vet. App. 384 (1993).

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  In 1992, the Board denied the claim for 
service connection for a right hydrocele and atrophy of the 
testis on the basis that "right testicular atrophy with 
right hydrocele was not shown to have been incurred in 
service."  For purposes of this appeal, the "issue at 
hand" concerns whether new and material evidence has been 
presented to show that a right hydrocele and atrophy of the 
testis was incurred or aggravated in service.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991) (determining the issue 
at hand for the purposes of reopening a finally denied claim 
depends on what evidence was before the adjudicator when the 
final decision was made and the reasons that were given for 
the denial of the claim).

The new regulatory provisions promulgated by VA includes the 
following definitions of the competency of evidence: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

66 Fed. Reg. at 45631 (to be codified at 
38 C.F.R. §3.159(a)).

An in-service "event" means "one or more incidents 
associated with places, types, and circumstances of service 
giving rise to disability.  66 Fed. Reg. at 45631 (to be 
codified at 38 C.F.R. §3.159(a)(4)).

The veteran's statements and hearing testimony since the 
December 1992 Board decision are not new.  He has merely 
reiterated, albeit with some additional comments, his 
previously considered lay history concerning his alleged 
symptoms and treatment for a right hydrocele in service.  He 
has also argued that the Board failed to place the proper 
evidentiary weight to his available service records which 
confirmed his hospitalization and sick leave status in 
service.  As a lay person not shown to be trained in the 
medical sciences, he is only competent to speak to the 
symptoms he manifested in service and thereafter.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  His lay 
diagnosis opinion has no probative value regarding the 
existence of a right hydrocele in service.  Id.  See 
generally 66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §3.159)).  He has not provided any 
relevant, and thus material, evidence to rebut the Board's 
rejection of his lay history of undergoing hydrocele surgery 
in service.

Rather, the veteran's newly offered evidence from Dr. Pierce 
establishes the presence of "normal" male genitalia as late 
as April 1989.  The diagnosis of an absent right testicle 
given by Dr. Dascani is not material as it only speaks to the 
veteran's current condition and does not establish that the 
veteran underwent surgery for a right hydrocele in service.  
See Morton v. Principi, 3 Vet. App. 508, 509 (1992).  
Clearly, the newly submitted medical evidence does not bear 
substantially on the matter under consideration; that is 
whether the condition was present in service.

Finally, the statement of [redacted], even with the 
presumption of credibility, is not material because it does 
not provide medical evidence of the claimed condition during 
service.  As a lay statement, the December 1996 letter is not 
material because the individual who wrote it is not shown to 
possess the medical training required to offer opinion 
regarding medical diagnosis or nexus.  66 Fed. Reg. at 45631 
(to be codified at 38 C.F.R. § 3.159).  Rather, the statement 
is merely a lay person's recitation of lay history which has 
previously been rejected by the Board.  Such a lay statement 
cannot provide medical evidence that the claimed condition 
existed during service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); Moray v. Brown, 5 Vet. App. 211, 214 
(1993) (lay assertions in matters requiring medical expertise 
cannot serve as the predicate to reopen a claim under 
38 U.S.C.A. § 5108).

When the Board finds that no new and material evidence has 
been submitted, it is bound by an express statutory mandate, 
found in 38 U.S.C.A. §§ 7104(b) and 5108, not to consider the 
merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 5 
(1995) affirmed 83 F.3d 1380 (Fed. Cir. 1996).  Since no new 
and material evidence has been submitted, the claim is not 
reopened.

ORDER

In the absence of new and material evidence having been 
submitted in the claim for service connection for a right 
hydrocele and atrophy of the testis, the claim is not 
reopened and the benefit sought on appeal is denied.




		
	C.W. Symanski
	Member, Board of Veterans' Appeals



 

